PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed belated appeals from the judgments and sentences rendered June 2, 2015, in Escambia County Circuit Court case numbers 2014-CF-004011-A, 2014-CF-004012-A, 2014-CF-004013-A, 2014-CF-004014-A, 2014-CF-004015-A, 2014-CF-004017-A, 2014-CF-004019-A, 2014-CF-004020-A, 2014-CF-004022-A, 2014-CF-004024-A, 2014-CF-004026-A, 2014-CF-004028-A, 2014-CF-004029-A, and 2014-CF-004451-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notices of appeal. If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., concur.